DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0075824 (“Fukushima”).	3
B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima, as applied to claim 10 above, and further in view of US 2018/0342417 (“Lee”).	15
C. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima as applied to claim 10 above, and further in view of US 5,933,740 (“Chapman”).	17
D. Claims 1-5, 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0071995 (“Lin”), US 2013/0075824 (“Fukushima”), and US 5,924,001 (“Yang”).	19
E. Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin, Fukushima, and Yang, as applied to claim 1 above, and further in view of Lee.	32
F. Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin, Fukushima, and Yang, as applied to claim 1 above, and further in view of US 2009/0023257 (“Ramamurthy”).	34
III. Response to Arguments	36
Conclusion	39


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0075824 (“Fukushima”).
Claim 10 reads,
10. (Previously Presented) A transistor structure, comprising: 
[1] a substrate having a source region and a drain region spaced apart from each other; 
[2a] a gate oxide covering a portion of a top surface of the source region, a portion of a top surface of the drain region, and an exposed portion of a top surface of the substrate between the source region and the drain region,
[2b] the gate oxide having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm; and 
[3a] a transistor gate on the gate oxide and aligned with the exposed portion of the top surface of the substrate between the source region and the drain region, 
[3b] the transistor gate comprising a polycrystalline conductive structure adhering to the gate oxide, 
[3c] a metal conductive layer on the polycrystalline conductive structure, and 
[3d] a dielectric protective layer covering the metal conductive layer, 
[4a] wherein the polycrystalline conductive structure comprises 
[4b] a first gate conductive silicon layer on the gate oxide between the source region and the drain region, 
[4c] a second gate conductive silicon layer above the first gate conductive silicon layer, the second gate conductive silicon layer electrically connected to the first gate conductive silicon layer; 
[5a] wherein the transistor structure is prepared by 
[5b] annealing a doped first polysilicon layer and a doped second polysilicon layer so that the doped first polysilicon layer and the doped second polysilicon layer, while being separated from each other by a first gate isolation oxide layer, are simultaneously and separately recrystallized to the first gate conductive silicon layer and a second gate conductive silicon layer, respectively, and 
[5c] the thickness of the first gate isolation oxide layer is reduced until an electric connection established between the first gate conductive silicon layer and the second gate conductive silicon layer, and 
[5d] wherein the first gate isolation oxide layer comprises a thickness that is greater than 0.1 nm and less than 1 nm prior to the process of annealing, 
[6] wherein a roughness of side surfaces of the first gate conductive silicon layer and the second gate conductive silicon layer is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces.
With regard to claim 10, Huang discloses, generally in Figs. 2 and 5,
10. (Previously Presented) A transistor structure, comprising: 
[1] a substrate 10 [col. 2, line 57] having a source region and a drain region 16/26/28 [col. 3, lines 42-61] spaced apart from each other; 
[2a] a gate oxide 14 [col. 2, lines 57-60] covering a portion of a top surface of the source region 16/26/28, a portion of a top surface of the drain region 16/26/28, and an exposed portion of a top surface of the substrate 10 between the source region and the drain region 16/26/28, 
[2b] the gate oxide 14 having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm [50 Å - 200 Å = 5 nm - 20 nm; col. 2, lines 57-60]; and 
[3a] a transistor gate 18/20/22/24 on the gate oxide 14 and aligned with the exposed portion of the top surface of the substrate 10 between the source region and the drain region 16/26/28, the transistor gate 18/20/22/24 comprising 
[3b] a polycrystalline conductive structure 18/20/22 [col. 2, line 61 to col. 3, line 18] adhering to the gate oxide 14, 
[3c] a metal conductive layer 24 [polycide, e.g. WSi; col. 3, lines 27-31] on the polycrystalline conductive structure 18/20/22, and 
[3d] a dielectric protective layer 32 [BPSG; col. 3, lines 65-68] covering the metal conductive layer 24, 
[4a] wherein the polycrystalline conductive structure 18/20/22 comprises 
[4b] a first gate conductive silicon layer 18 or 20 [col. 2, line 61 to col. 3, line 18] on the gate oxide 14 between the source region and the drain region 16/26/28, 
[4c] a second gate conductive silicon layer 20 or 22 [col. 2, line 61 to col. 3, line 18] above the first gate conductive silicon layer 18 or 20, the second gate conductive silicon layer 20 or 22 electrically connected to the first gate conductive silicon layer 18 or 20; 
[5a] wherein the transistor structure is prepared by 
[5b] annealing a … first polysilicon layer 18 or 20 and a … second polysilicon layer 20 or 22 so that the doped first polysilicon layer 18 or 20 and the … second polysilicon layer 20 or 22, while being separated from each other by a first gate isolation oxide layer 19 or 21 [Fig. 2; col. 3, lines 6-18; col. 2, lines 1-6], are simultaneously and separately recrystallized to the first gate conductive silicon layer 18 or 20 and a second gate conductive silicon layer 20 or 22, respectively, [col. 3, lines 19-26; col. 2, lines 6-10] and 
[5c] the thickness of the first gate isolation oxide layer 19 or 21 is reduced until an electric connection established between the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 [id.], and 
[5d] wherein the first gate isolation oxide layer 19 or 21 comprises a thickness that is greater than 0.1 nm and less than 1 nm [5 Å – 50 Å, preferably 10 Å – 20 Å = 0.5 nm – 5 nm, preferably 1.0 nm to 2.0 nm; col. 3, lines 6-18] prior to the process of annealing,
[6] wherein a roughness of side surfaces of the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces.  
With regard to each of the claimed thickness ranges of the gate oxide of 2 nm – 5 nm (feature [2b]) and the gate isolation oxide layer of 0.1 nm – 1.0 nm (feature [5d]), Huang teaches ranges that touch and/or overlap the claimed ranges which establishes a prima facie case of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP  2144.05(III)(A); emphasis added).
 “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Inasmuch as Huang discloses each of the claimed structural and process features used to produce the stack of polysilicon layers in the gate electrode, the same results would be expected.  

With regard to feature [5b] of claim 10 and claim 18, 
[5b] annealing a doped first polysilicon layer and a doped second polysilicon layer so that the doped first polysilicon layer and the doped second polysilicon layer, while being separated from each other by a first gate isolation oxide layer, are simultaneously and separately recrystallized to the first gate conductive silicon layer and a second gate conductive silicon layer, respectively, and
18. (Currently Amended) The transistor structure of claim 10, wherein the doped first polysilicon layer and the doped second polysilicon layer are doped by an ion implantation process.
As explained above, Huang does not indicate that the polysilicon layers are “doped” as required by feature [5b] of claim 10 and consequently also does not teach that the doping is by ion implantation as required by claim 18. 
Although this feature of ion implantation is taught in Fukushima (infra), this feature fails to have patentable weight for failing to imply a structure.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that Applicant has the burden of proof in such cases, as the above case law make clear.
Fukushima, like Huang, teaches a method of making gate electrodes (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) from plural layers of doped, polycrystalline silicon (3 and 5 in Figs. 1-3C or 16, 18, and 43 in Fig. 14A-16B) of not more than 30 nm thick each, and that are separated by an isolation oxide layer of preferably one monolayer to 2.0 nm (4 in Figs. 1-3C or 17 and 41 in Figs. 14A-16B), said isolation oxide layers 4, 17, 41 being provided to prevent an increase in surface roughness by excessive crystal grain growth during thermal annealing of the doped, polysilicon gate layers 3, 5, 16, 18, 43 during subsequent annealing processes to activate the dopants in (1) said doped, polysilicon gate layers 3, 5, 16, 18, 43 and (2) the source/drain regions 6, 24, 26 as well as  (Fukushima: ¶¶ 32-49, 70.  and ¶¶ 125-131).  Fukushima further teaches that the polycrystalline silicon layers (3 and 5 in Figs. 1-3C or 16, 18, and 43 in Fig. 14A-16B) from which the gate electrode is made are doped by ion implantation (Fukushima: ¶¶ 44, 66-67, 112-113; Figs. 2D, 6B, 6C, 14B, 15A).
While Fukushima does not discuss a reduction in thickness of the isolation oxide layers 4, 17, 41, there is, inherently, necessarily some reduction in thickness because the temperature range required to activate dopants in each of the two dopant activation processes (supra) is high enough that at least some reduction in the thickness of the oxide would necessarily result, as evidenced by Huang.  First in this regard, Fukushima discusses the dopant activation steps causing some grain growth and an associated increase in surface roughness (Fukushima: ¶¶ 37, 60, 65, 70, 83, 95, 100, 115), as also acknowledged in Huang (supra).  Fukushima also indicates that the temperature used during the thermal oxidation of the Si substrate 12 to form the gate dielectric 39 in the memory-cell region 37 caused crystal grain growth of the polysilicon layers 16, 18 (Fukushima: ¶¶ 106-107).  Second in this regard, Huang teaches a 60-minute anneal at 800 ºC to 1000 ºC to “exhaust” the isolation oxides (Huang: col. 3, lines 19-26) while, by contrast Huang uses 30 to 240 seconds (0.5 to 4 min) at 800 ºC to 1200 ºC to activate the dopants in the source drain region (Huang: col. 3, lines 62-64).  As such, even if Fukushima were to anneal even for the minimum time for each of the two dopant-activation processes, it would amount to a minimum of 1 minute up to 8 minutes at a temperature that reduces the SiO2 of the isolation layers to Si and SiOx gas, not to mention the additional time required form the gate oxide 39 in the memory cell region 37 (which is not indicated), as explained in Huang (Huang: id.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implant the polysilicon layers with either of boron or phosphorus dopant prior to the oxide-thickness-reduction annealing in Huang, as taught in Fukushima, in order to make a conductive polysilicon gate electrode 18/20/22 in Huang.  

With regard to feature [6] of claim 10, because Huang, alone, or in view of Fukushima (1) uses isolation oxides 19, 21 and polysilicon layers 18, 20, 22, each having thickness ranges touching or overlapping those thickness ranges as in the Instant Application, and (2) teaches the annealing step to reduce the isolation oxides in order to have the polysilicon layers be in electrical contact with each other, just as in the Instant Application, it is held, absent evidence to the contrary, that after etching the polysilicon layers 18/20/22 to form the gate electrode of the transistor, the roughness of the side surfaces of the recrystallized polysilicon layers 18/20/22 falls within the claimed range, as evidenced by the admissions in the Instant Application (Instant Specification: pp. 15-16, ¶¶ 91-93).  In other words, using the same process of forming the gate electrode (i.e. plural polysilicon layers separated by isolation oxide layers that are subsequently reduced by annealing) would be expected to produce the same resulting roughness of the side surfaces after etching, especially since the control of the polysilicon grain growth by said isolation oxide layers is the means by which the reduced side surface roughness is achieved.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
To whatever extent the ion implantation of the dopants into the polysilicon layers prior to the annealing may be taken to have an impact on the roughness of the side surfaces of the polysilicon gate electrode, then the inherency directed to the claimed surface roughness remains because Huang modified according to Fukushima teaches the ion implantation of the dopants into the polysilicon layers prior to the annealing that reduces the thickness of the isolation oxide layers between said polysilicon layers.  In addition, Fukushima also finds reduced roughness during dopant activation anneal caused by grain growth in the doped polycrystalline silicon as a result of forming the gate electrode from a stack of alternating layers of polysilicon separated by the isolation oxide than otherwise occurs during dopant activation annealing without the isolation oxide layers (Fukushima: ¶¶ 70, 83, 115).
Finally, while Examiner acknowledges that the Instant Application discloses forming source/drain regions 110, 120 before the formation of the polysilicon gate electrode, the Instant Application also discloses that the source/drain regions can be doped after the gate electrode has been etched from the alternating stack of polysilicon and isolation oxide layers, stating in this regard,
[0060] The source and drain regions may be doped with ions, either in step S100 or subsequent to the formation of the gate.
(Instant Specification: p. 10, ¶ 60; emphasis added)
Thus, the Instant Inventors must recognize (1) that activation annealing of the source/drain dopants would increase the surface roughness of the side surfaces of the polysilicon gate electrode, and, as a consequence (2) that said surface roughness of said side surfaces disclosed in the Instant Application and claimed in claim 10 must account for the process sequence in paragraph [0060], i.e. the source/drain regions are implanted and annealed “subsequent to the formation of the gate” electrode (id.); otherwise, the claims of the Instant Application claims would not be enabled.  Based on the evidence of record, then, even if the activation annealing of the source/drain dopants were significant enough to increase the surface roughness of the side surfaces of the polysilicon gate electrode in Huang, it still would fall within the claimed range.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claims 10 and 18.

With regard to claim 11, Huang in view of Fukushima further teaches, 
11. (Original) The transistor structure of claim 10, wherein the polycrystalline conductive structure 18/20/22 comprises: 
[7] a third gate conductive silicon layer 22 covering the second gate isolation oxide layer 21 and electrically connected to the second gate conductive silicon layer 20 [supra], 
[8a] wherein the transistor structure is prepared by 
[8b] annealing the doped second polysilicon layer 20 and a doped third polysilicon layer 22 [doped as taught in Fukushima] so that the doped second polysilicon layer 20 and the doped third polysilicon layer 22, while being separated from each other by a second gate isolation oxide layer 21, are simultaneously and separately recrystallized to the second gate conductive silicon layer 20 and the third gate conductive silicon layer 22, respectively [supra], and 
[8c] the thickness of the second gate isolation oxide layer 21 is reduced until an electric connection established between the second gate conductive silicon layer 20 and the third gate conductive silicon layer 22 [supra], and 
[8d] wherein the second gate isolation oxide layer 21 has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process annealing [supra].  

Claim 12 reads,
12. (Original) The transistor structure of claim 11, wherein the polycrystalline conductive structure comprises: 
[9] a fourth gate conductive silicon layer covering the third gate isolation oxide layer and electrically connected to the third gate conductive silicon layer, 
[10a] wherein the transistor structure is prepared by 
[10b] annealing the doped third polysilicon layer and a doped fourth polysilicon layer so that the doped third polysilicon layer and the doped fourth polysilicon layer, while being separated from each other by a third gate isolation oxide layer, are simultaneously and separately recrystallized to the third gate conductive silicon layer and the fourth gate conductive silicon layer, respectively, and 
[10c] the thickness of the third gate isolation oxide layer is reduced until an electric connection established between the third gate conductive silicon layer and the fourth gate conductive silicon layer, and 
[10d] the third gate isolation oxide layer has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process of annealing.  
While Huang does not show an additional layer of isolation oxide (“native oxide”) other than the two shown, i.e. 19 and 21, or an additional polysilicon layer other than the three shown, i.e. 18, 20, 22, Huang states that “[f]ormation of alternating native silicon oxide and polysilicon layers can be repeated as needed to produce native oxide layer 21 and polysilicon layer 22” (col. 3, lines 16-18).  Therefore, Huang does not limit the number of polysilicon layers and intervening native oxide layers.  As such, the addition of a third isolation oxide and a fourth layer of polysilicon on the third polysilicon layer 22 would amount to obvious duplication of parts at the suggestion of Huang to use the number of layers “as needed” (id.).  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it is incumbent upon Applicant to provide evidence that the addition of a third isolation oxide and fourth layer of polysilicon layer produce a new or unexpected result relative to the three-polysilicon-layer structure disclosed in Huang.
That the third and fourth polysilicon layers are doped remains obvious in view of Fukushima, as explained under claim 10.

With regard to claims 14 and 15, Huang in view of Fukushima further teaches,
14. (Original) The transistor structure of claim 10, wherein the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 have a thickness of greater than or equal to 10 nm and less than or equal to 30 nm.  
15. (Original) The transistor structure of claim 10, wherein the doped [as taught by Fukushima] first polysilicon layer 18 or 20 and the doped [as taught in Fukushima] second polysilicon layer 20 or 22 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
Huang teaches that the polysilicon layers 18, 20, 22 can be from 200 Å to 1000 Å (= 20 nm to 100 nm) (Huang: col. 2, lines 61-65; col. 3, lines 14-18), which overlaps the claimed range of 10 nm to 30 nm.  As above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).
Inasmuch as, each of Huang and Fukushima discloses each of the claimed structural and process features used to produce the stack of polysilicon layers in the gate electrode, the same results would be expected.

With regard to claim 16, Huang further discloses,
16. (Original) The transistor structure of claim 10, further comprising lateral spacers 27, 32, 12 adhering to side surfaces of the transistor gate 18/20/22/24, wherein the lateral spacers 27 cover an exposed portion of the top surface of the source region 16/26/28, an exposed portion of the top surface of the drain region 16/26/28, and exposed portions of a top surface of the gate oxide 14 [Fig. 5].
Note that the Instant Application equates any dielectric layer at the sides of the gate electrode and covering the source/drain regions 110, 120, as spacers 900, including the “third spacing layer 930” which is understood in the art as an interlayer dielectric rather than as a spacer (Instant Specification: ¶¶ 84-85; Instant Fig. 19).  Huang has been interpreted consistent with the Instant Application, i.e. any dielectric layers at the sides of the gate electrode and covering the source/drain regions. 

Claim 20 reads,
20. (Previously Presented) The transistor structure of claim 10, 
[1] wherein the doped first polysilicon layer and the doped second polysilicon layer are doped with phosphorus, and 
[2] wherein the transistor gate is an n-type transistor gate.
With regard to feature [1] of claim 20, as noted above in rejecting claims 10 and 18, Huang does not indicate that the polysilicon layers are “doped”, and Fukushima was applied to show that it is obvious to dope the polysilicon layers with boron prior to annealing in order to use the anneal to activate the boron dopant in the polysilicon layers to thereby make a conductive polysilicon gate electrode portion 18/20/22.
With regard to feature [2] of claim 20, as explained above, Fukushima teaches that the dopant implanted into the polysilicon layers 3, 5 (in Fig. 2D), 16b, 18b (in Fig. 6B) prior to the anneal step can be either a p-type dopant (e.g. boron) or an n-type dopant (e.g. phosphorus) (Fukushima: ¶¶ 3, 33, 44, 54) in order to make a both p-type and n-type MOSFETs.  As also explained above, Huang teaches that the transistor can be either p-type or n-type MOSFETs (Huang: col. 3, lines 34-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use phosphorus as the dopant in the gate electrode of Huang because Fukushima (1) teaches that phosphorous is a known dopant for making the polysilicon layers of the gate electrode conductive and (2) proves that it is a matter of design choice as to which dopant (B or P) is implanted into the gate electrode on the basis of whether the transistor is an p-type MOSFET or a n-type MOSFET.  (See MPEP 2143.)
This is all of the features of claim 20.

B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima, as applied to claim 10 above, and further in view of US 2018/0342417 (“Lee”).
Claim 12 reads,
12. (Original) The transistor structure of claim 11, wherein the polycrystalline conductive structure comprises: 
[9] a fourth gate conductive silicon layer covering the third gate isolation oxide layer and electrically connected to the third gate conductive silicon layer, 
[10a] wherein the transistor structure is prepared by 
[10b] annealing the doped third polysilicon layer and a doped fourth polysilicon layer so that the doped third polysilicon layer and the doped fourth polysilicon layer, while being separated from each other by a third gate isolation oxide layer, are simultaneously and separately recrystallized to the third gate conductive silicon layer and the fourth gate conductive silicon layer, respectively, and 
[10c] the thickness of the third gate isolation oxide layer is reduced until an electric connection established between the third gate conductive silicon layer and the fourth gate conductive silicon layer, and 
[10d] the third gate isolation oxide layer has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process of annealing.  
The prior art of Huang in view of Fukushima, as explained above, teaches each of the features of claim 10.  As also explained above, Huang is believed to render the third isolation oxide layer and the fourth polysilicon layer obvious.  However, to the extent that Applicant were to provide evidence showing that the third isolation oxide layer and the fourth polysilicon layer produced an unexpected result over the three polysilicon layers and two isolation oxide layers of Huang, then this may be a difference between Huang and claim 12.
Lee, like each of Huang and Fukushima, teaches a transistor gate made from plural layers of polysilicon with interleaved isolation oxides layers.  Lee includes examples of (1) two polysilicon layers 520, 540 with one isolation oxide 530 (Lee: Fig. 2E, 5D; ¶¶ 52-56), (2) three polysilicon layers 310a, 310b, 310c separate by two isolation oxide layers 320a, 320b (Lee: Fig. 3; ¶¶ 40-42) and (3) four polysilicon layers 610a, 610b, 610c, 610d separated by three isolation oxide layer 620a, 620b, 620c (Lee: Fig. 6; ¶¶ 57-59).  Thus, Lee proves that using a fourth layer of polysilicon versus two or three is merely duplication of parts and a matter of design choice. 
Also like Huang, Lee patterns the polysilicon layers to form the gate electrode after all of the layers are formed (Lee: Figs. 4, 5A-5D).  Like Fukushima, Lee dopes the polysilicon layers by implantation prior to annealing (Lee: ¶ 20; Figs. 1, 4).  Also like Huang, Lee finds that dopant diffusion is impeded because the stacked layers of polysilicon control the grain size of the polysilicon to smaller than they would by comparison to a single layer of polysilicon thereby creating a long, tortuous path for dopant to follow (Lee: Fig. 7, ¶¶ 60-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the third isolation oxide and fourth layer of polysilicon on the polysilicon stack 18/20/22 in Huang because Lee proves that two, three, or four layers of polysilicon is known to be used for making a multi-layered polysilicon gate.  Again, see Harza (supra).  
This is all of the additional features of claim 12.

C. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima as applied to claim 10 above, and further in view of US 5,933,740 (“Chapman”).
Claim 21 reads,
21. (New) The transistor structure of claim 10, 
[1] wherein the gate oxide includes a portion extending outside the transistor gate, 
[2] wherein the portion of the gate oxide has a top surface covered by 
(i) a first spacer layer extending vertically to cover a lateral surface of the transistor gate and 
(ii) a second spacer layer having a first lateral surface covering the first spacer layer and a tapered second lateral surface flush with a lateral surface of the portion of the gate oxide, and 
[3] wherein the lateral surface of the portion of the gate oxide is covered by a third spacer layer, 
[4] wherein the third spacer layer further covers the tapered second lateral surface of the second spacer layer and a portion of the top surface of the source region not covered by the gate oxide.
With regard to claim 21, Huang further discloses,
21. (New) The transistor structure of claim 10, 
[1] wherein the gate oxide 14 includes a portion extending outside the transistor gate 18/20/22/24, 
[2] wherein the portion of the gate oxide 14 has a top surface covered by 
(i) … [not taught] … 
(ii) a second spacer layer 27 having … a tapered second lateral surface …, and 
[3] wherein the lateral surface of the portion of the gate oxide 14 is covered by a third spacer layer 12/32, 
[4] wherein the third spacer layer 12/32 further covers the tapered second lateral surface of the second spacer layer 27 and a portion of the top surface of the source region 28 not covered by the gate oxide 14.
As explained above under claim 16, the Instant Application equates any dielectric layer at the sides of the gate electrode and covering the source/drain regions 110, 120, as spacers 900, including the “third spacing layer 930” which is understood in the art as an interlayer dielectric rather than as a spacer (Instant Specification: ¶¶ 84-85; Instant Fig. 19).  Thus the FOX 12 and ILD 32 may be taken together as the claimed “third spacer layer” within the meaning in the Instant Application. 

With regard to feature [2](i) of claim 21, 
(i) a first spacer layer extending vertically to cover a lateral surface of the transistor gate
Huang does not teach that the spacer 27 is multi-layered and does not teach the claimed first spacer layer.
Chapman, like Huang, teaches a MOSFET including a polysilicon gate electrode 20 on a gate oxide 18 (Chapman: col. 5, lines 21-23) and a spacer 22/26(24) (Chapman: col. 5, lines 23-30) on the gate oxide 18 (Chapman: Figs. 1-3, 7-9).  
Thus, Chapman teaches features [1] and [2] of claim 21, as follows:
21. (New) The transistor structure of claim 10, 
[1] wherein the gate oxide 18 includes a portion extending outside the transistor gate 20, 
[2] wherein the portion of the gate oxide 18 has a top surface covered by 
(i) a first spacer layer 22 extending vertically to cover a lateral surface of the transistor gate 20 and 
(ii) a second spacer layer 24 having a first lateral surface covering the first spacer layer 18 and a tapered second lateral surface flush with a lateral surface of the portion of the gate oxide 18 (as shown in Figs. 7-9) and …
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the composite spacer layer 22/26(24) of Chapman as the spacer on the gate electrode in Huang including the oxide first spacer and 22 and the nitride 26 second spacer, said second spacer 26 having a second lateral surface flush with the later surface of the portion of the gate oxide layer of Huang, in order to expose the source and drain regions to form metal silicides 50 to improve the contact resistance, as taught in Chapman (Chapman: paragraph bridging cols. 5-6).  As such, Chapman may be seen as an improvement to Huang in this regard.  (See MPEP 2143.)

D. Claims 1-5, 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0071995 (“Lin”), US 2013/0075824 (“Fukushima”), and US 5,924,001 (“Yang”).  
Claim 1 reads,
1. (Previously Presented) A method for fabricating a transistor gate, comprising: 
[1] providing a substrate having a source region and a drain region spaced apart from each other; 
[2a] forming a gate oxide layer on a top surface of the substrate, 
[2b] the gate oxide layer having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm; 
[3] forming a first polysilicon layer on a top surface of the gate oxide layer; 
[4] forming a first isolation oxide layer on a top surface of the first polysilicon layer, the first isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[5] forming a second polysilicon layer on a top surface of the first isolation oxide layer, the first isolation oxide layer separating the first polysilicon layer from the second polysilicon layer; 
[6] doping the first polysilicon layer and second polysilicon layer, wherein the doped first polysilicon layer, the first isolation oxide layer, and the doped second polysilicon layer together form a pre-gate structure; 
[7] annealing the pre-gate structure so that the doped first polysilicon layer and the doped second polysilicon layer, while being separated from each other by the first isolation oxide layer, are simultaneously and separately recrystallized to a first conductive silicon layer and a second conductive silicon layer, respectively, and the thickness of the first isolation oxide layer is reduced until an electric connection established between the first conductive silicon layer and the second conductive silicon layer; 
[8] forming a conductive layer on a top surface of the annealed pre-gate structure, and 
[9] forming a dielectric layer on a top surface of the conductive layer; 
[10] forming a patterned protective layer on a top surface of the dielectric layer, the patterned protective layer covering a portion of the dielectric layer and aligned with a region between the source region and the drain region; 
[11a] etching from the dielectric layer to expose the gate oxide layer using the patterned protective layer as a mask by:
[11b] etching the first conductive silicon layer and the second conductive silicon layer into a first gate conductive silicon layer and second gate conductive silicon layer, respectively, 
[11c] wherein a roughness of side surfaces of the first gate conductive silicon layer and the second gate conductive silicon layer is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is         (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces, 
[12] removing the patterned protective layer by etching to form the transistor gate with the gate oxide layer covering the source region and the drain region.  

With regard to claim 1, Huang discloses, 
1. (Previously Presented) A method for fabricating a transistor gate, comprising: 
[1] providing a substrate 10 [col. 2, line 57; Fig. 2] …; 
[2a] forming a gate oxide layer 14 [col. 2, lines 57-60; Fig. 2] on a top surface of the substrate 10, 
[2b] the gate oxide layer 14 having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm [50 Å - 200 Å = 5 nm - 20 nm; col. 2, lines 57-60]; 
[3] forming a first polysilicon layer 18 [col. 2, line 61 to col. 2, line 5; Fig. 2] on a top surface of the gate oxide layer 14; 
[4] forming a first isolation oxide 19 layer [col. 3, lines 6-13; Fig. 2] on a top surface of the first polysilicon layer 18, the first isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm [5 Å – 50 Å, preferably 10 Å – 20 Å = 0.5 nm – 5 nm, preferably 1.0 nm to 2.0 nm; col. 3, lines 6-18]; 
[5] forming a second polysilicon layer 20 on a top surface of the first isolation oxide layer 19, the first isolation oxide layer 19 separating the first polysilicon layer 18 from the second polysilicon layer 20 [col. 3, lines 14-18; Fig. 2]; 
[6] … [not taught] … 
[7] annealing the pre-gate structure so that the … first polysilicon layer and the … second polysilicon layer, while being separated from each other by the first isolation oxide layer 19, are simultaneously and separately recrystallized to a first conductive silicon layer 18 and a second conductive silicon layer 20, respectively, and the thickness of the first isolation oxide layer 19 is reduced until an electric connection established between the first conductive silicon layer 18 and the second conductive silicon layer 20 [col. 3, lines 19-26; col. 2, lines 6-10]; 
[8] forming a conductive layer 24 [polycide, e.g. WSi; col. 3, lines 27-31] on a top surface of the annealed pre-gate structure, and 
[9] – [12] … [not taught].  
This is all of the features of claim 1 disclosed in Huang.

With regard to feature [1] of claim 1, 
[1] providing a substrate having a source region and a drain region spaced apart from each other;
While Huang forms source/drain regions 16/26/28 after the stacked polysilicon layers are annealed, Huang does not teach providing a substrate having the source/drain regions already formed before forming the gate oxide, which is implied by the process steps when viewed in light of process steps [11a], [11b], and [12]. 
Lin, like Huang, teaches a method of forming a MOSFET transistor (Lin: ¶ 29; Figs. 6, 9).  Lin further teaches the benefit of forming the source and drain regions 220 for each of the NMOS and PMOS transistors in the NMOS 214 and PMOS 216 regions by recessing the substrate 210 and then epitaxially growing SiC 222 to provide tensile stress to the channels of the NMOS transistors and SiGe 224 to provide compressively stress the channels of the PMOS transistors (Lin: ¶¶ 17, 24).  The SiC 222 and SiGe 224 “may include any lightly doped source/drain regions and/or heavily doped source/drain regions formed by suitable methods, selected for the desired transistor configuration” (id.).
Moreover, it is noted that the Instant Specification states,
[0060] The source and drain regions may be doped with ions, either in step S100 or subsequent to the formation of the gate.
(Instant Specification: p. 10, ¶ 60; emphasis added)
Therefore, even if the source/drain regions 220 in Lin were to be doped after the epitaxial growth of the SiC 222 and SiGe 224 as the source/drain regions 220 rather than during the growth, it would still be consistent with the meaning of “source/drain region” in the Instant Application as being the region where the dopants are added to form the source and drain of the MOSFET. 
Lin further explains the benefits of forming the SiC 222 and SiGe 224 source/drain regions 220, as follows:
Because the epi-growing process only grows semiconductor material on the substrate 210 (as the STI features 212 are formed later) the growth rate is substantially the same on all surfaces.  Thus, the method 300 serves to minimize or even eliminate epi-growth variation of the semiconductor material 222 and 224 within the source and drain region 220.  The minimized epi-growth variation may serve to provide more reliable device performance.
(Lin: ¶ 28; emphasis added)
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source/drain regions of Huang from SiC or SiGe, or both in the case of a CMOS device, before forming the gate oxide and polysilicon gate electrode, as taught in Lin, in order to (1) provide tensile or compressive stress to the channel region of the NMOS or PMOS transistors (respectively) to thereby increase carrier mobility (Lin: ¶ 17), and (2) to minimize or eliminate epi-growth variation of the SiC 222 or SiGe 224 source/drain regions 220, thereby to provide more reliable device performance (Lin: ¶ 28), each as taught by Lin.
  
With regard to features [6] and [7] of claim 1, 
[6] doping the first polysilicon layer 18 and second polysilicon layer 20, wherein the doped first polysilicon layer 18, the first isolation oxide layer 19, and the doped second polysilicon layer 20 together form a pre-gate structure; 
Huang does not indicate that the polysilicon layers 18 and 20 are “doped” prior to annealing.
Fukushima, like Huang, teaches a method of making gate electrodes (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) from plural layers of polycrystalline silicon (3 and 5 in Figs. 1-3C or 16, 18, and 43 in Fig. 14A-16B) of not more than 30 nm thick each, and that are separated by an isolation oxide layer of preferably one monolayer to 2.0 nm (4 in Figs. 1-3C or 17 and 41 in Figs. 14A-16B), said isolation oxide layers 4, 17, 41 being provided to prevent an increase in surface roughness by excessive crystal grain growth during thermal annealing of the doped, polysilicon gate layers 3, 5, 16, 18, 43 during subsequent annealing processes to activate the dopants in (1) said doped, polysilicon gate layers 3, 5, 16, 18, 43 and (2) the source/drain regions 6, 24, 26  (Fukushima: ¶¶ 32-49 and ¶¶ 125-131).  Fukushima further teaches that the polycrystalline silicon layers 3, 5 or 16, 18, 43 are doped by ion implantation (Fukushima: e.g. ¶¶ 44, 66-72; Figs. 2D, 6B, 6C)
While Fukushima does not discuss a reduction in thickness of the isolation oxide layers 4, 17, 41, there is, inherently, necessarily some reduction in thickness because the temperature range required to activate dopants in each of the two dopant activation processes (supra) is high enough that at least some reduction in the thickness of the oxide would necessarily result, as evidenced by Huang.  First in this regard, Fukushima discusses the dopant activation steps causing some grain growth and an associated increase in surface roughness (Fukushima: ¶¶ 37, 60, 65, 70, 83, 95, 100, 115), as also acknowledged in Huang (supra).  Fukushima also indicates that the temperature used during the thermal oxidation of the Si substrate 12 to form the gate dielectric 39 in the memory-cell region 37 caused crystal grain growth of the polysilicon layers 16, 18 (Fukushima: ¶¶ 106-107).  Second in this regard, Huang teaches a 60-minute anneal at 800 ºC to 1000 ºC to “exhaust” the isolation oxides (Huang: col. 3, lines 19-26) while, by contrast Huang uses 30 to 240 seconds (0.5 to 4 min) at 800 ºC to 1200 ºC to activate the dopants in the source drain region (Huang: col. 3, lines 62-64).  As such, even if Fukushima were to anneal even for the minimum time for each of the two dopant-activation processes, it would amount to a minimum of 1 minute up to 8 minutes at a temperature that reduces the SiO2 of the isolation layers to Si and SiOx gas, not to mention the additional time required form the gate oxide 39 in the memory cell region 37 (which is not indicated), as explained in Huang (Huang: id.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implant the polysilicon layers 18, 20, 22 of Huang with either of boron or phosphorus dopant prior to the oxide-thickness-reduction annealing in Huang, as taught in Fukushima, in order to make a conductive polysilicon gate electrode 18/20/22 in Huang.   
This is all of features [6] and [7].

With regard to features [9]-[12] of claim 1, Huang states the gate structure shown in Fig. 3 is formed after the annealing process by “[c]onventional lithography and etching techniques” (Huang: col. 3, lines 31-33), but does not provide the details and consequently does not teach features [9]-[12].  However, these process steps are old and well known, as taught by Yang.
Yang, like Huang, forms a transistor including a gate electrode of a WSi layer 18 on a polysilicon layer 16 on a gate oxide layer 14 (Yang: col. 2, line 65 to col. 3, line 5).  Yang patterns the gate by depositing a dielectric layer, i.e. “hard mask 32”, followed by a photoresist 34 which is then patterned and used as the mask 34 to etch the hard mask 32, the WSi layer 18 and the polysilicon layer 16 to form the gate electrode (Yang: col. 3, lines 45-56). 
Thus Yang teaches most of features [9]-[11a] and [12] as follows:
[9] forming a dielectric layer 32 [TEOS oxide] on a top surface of the conductive layer 18 [of WSi]; 
[10] forming a patterned protective layer 34 [patterned photoresist] on a top surface of the dielectric layer 18, the patterned protective layer 34 covering a portion of the dielectric layer 32 and aligned with a region between [where] the source region and the drain region 36/40 [will be formed]; and 
[11a] etching from the dielectric layer 32 to expose the gate oxide layer 14 using the patterned protective layer 34 as a mask [“The layers 32, 18, 16, and 14 are etched where they are not covered by the photoresist mask [34] to form the desired gate electrode, as shown in FIG. 6.” (Yang: col. 3, lines 54-56)], and 
…
[12] removing the patterned protective layer by etching to form the transistor gate with the gate oxide layer covering the source region and the drain region [as shown in Fig. 6, the photoresist mask has been removed].
Although the photoresist mask 34 is not indicated to be “etched”.  Removal of resist by whatever means meets the broadest reasonable interpretation of “etching”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hard mask 32 and patterned photoresist mask 34 over the WSi layer 24 of Huang and to etch each of hard mask 32, the WSi layer 24, and the polysilicon layers 18/20/22, with the etching stopping at the top surface of the gate oxide 14 as shown in Huang Fig. 3, because Huang states that conventional photolithography is used to etch the gate electrode (supra) from the polysilicon layers 18, 20, 22, and WSi layer 24 down to the top surface of the gate oxide 14 and Yang teaches the conventional photolithography steps suitable for etching a gate electrode including WSi on polysilicon.  The etching stops at the top surface of the gate oxide 14 as shown in Huang Fig. 3. 
Thus, Huang modified to use the conventional photolithography and etching process in Yang and the order of forming the source and drain regions before forming and patterning the polysilicon layer into the gate electrode, as suggested in Lin (supra) results in features [9]-[12], as follows:
[9] forming a dielectric layer [TEOS oxide 32 of Yang used in Huang] on a top surface of the conductive layer [WSi layer of Huang 24 just as WSi layer 18 of Yang]; 
[10] forming a patterned protective layer [patterned photoresist 34 in Yang used in Huang] on a top surface of the dielectric layer 32, the patterned protective layer 34 covering a portion of the dielectric layer 32 and aligned with a region between the source region and the drain region [16/26/28 of Huang which is formed prior to forming the polysilicon layers that will be patterned into the gate electrode, as taught by Lin (supra)]; and 
[11a] etching from the dielectric layer 32 [of Yang used in Huang] to expose the gate oxide layer 14 [of Huang] using the patterned protective layer 34 [of Yang used in Huang] as a mask, and
[11b] etching the first conductive silicon layer 18 or 20 [of Huang] and the second conductive silicon layer 20 or 22 [of Huang] into a first gate conductive silicon layer 18 or 20 [of Huang] and second gate conductive silicon layer 20 or 22 [of Huang], respectively, 
 …
[12] removing the patterned protective layer 34 [of Yang used in Huang] by etching to form the transistor gate 14/18/20/22 [of Huang] with the gate oxide layer 14 [of Huang] covering the source region and the drain region 16/26/28 [of Huang] [as shown in Fig. 3 of Huang].

And with regard to feature [11c],
[11c] wherein a roughness of side surfaces of the first gate conductive silicon layer and the second gate conductive silicon layer is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces,
To repeat the explanation from above under feature [6] of claim 10, because Huang, alone, or in view of Fukushima (1) uses isolation oxides 19, 21 and polysilicon layers 18, 20, 22, each having thickness ranges touching or overlapping those thickness ranges as in the Instant Application, and (2) teaches the annealing step to reduce the isolation oxides in order to have the polysilicon layers be in electrical contact with each other, just as in the Instant Application, it is held, absent evidence to the contrary, that after etching the polysilicon layers 18/20/22 to form the gate electrode of the transistor, the roughness of the side surfaces of the recrystallized polysilicon layers 18/20/22 falls within the claimed range, as evidenced by the admissions in the Instant Application (Instant Specification: pp. 15-16, ¶¶ 91-93).  In other words, using the same process of forming the gate electrode (i.e. plural polysilicon layers separated by isolation oxide layers that are subsequently reduced by annealing) would be expected to produce the same resulting roughness of the side surfaces after etching, especially since the control of the polysilicon grain growth by said isolation oxide layers is the means by which the reduced side surface roughness is achieved.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
To whatever extent the ion implantation of the dopants into the polysilicon layers prior to the annealing may be taken to have an impact on the roughness of the side surfaces of the polysilicon gate electrode, then the inherency directed to the claimed surface roughness remains because Huang modified according to Fukushima teaches the ion implantation of the dopants into the polysilicon layers prior to the annealing that reduces the thickness of the isolation oxide layers between said polysilicon layers.  In addition, Fukushima also finds reduced roughness during dopant activation anneal caused by grain growth in the doped polycrystalline silicon as a result of forming the gate electrode from a stack of alternating layers of polysilicon separated by the isolation oxide than otherwise occurs during dopant activation annealing without the isolation oxide layers (Fukushima: ¶¶ 70, 83, 115).
Finally, while Examiner acknowledges that the Instant Application discloses forming source/drain regions 110, 120 before the formation of the polysilicon gate electrode, the Instant Application also discloses that the source/drain regions can be doped after the gate electrode has been etched from the alternating stack of polysilicon and isolation oxide layers, stating in this regard,
[0060] The source and drain regions may be doped with ions, either in step S100 or subsequent to the formation of the gate.
(Instant Specification: p. 10, ¶ 60; emphasis added)
Thus, the Instant Inventors must recognize (1) that activation annealing of the source/drain dopants would increase the surface roughness of the side surfaces of the polysilicon gate electrode, and, as a consequence (2) that said surface roughness of said side surfaces disclosed in the Instant Application and claimed in claim 10 must account for the process sequence in paragraph [0060], i.e. the source/drain regions are implanted and annealed “subsequent to the formation of the gate” electrode (id.); otherwise, the claims of the Instant Application claims would not be enabled.  Based on the evidence of record, then, even if the activation annealing of the source/drain dopants were significant enough to increase the surface roughness of the side surfaces of the polysilicon gate electrode in Huang, it still would fall within the claimed range.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1. 

With regard to claim 2, Huang in view of Fukushima further teaches,
2. (Original) The method of claim 1, further comprising: 
[13] forming a second isolation oxide layer 21 on a top surface of the second polysilicon layer 20, the second isolation oxide layer 21 having a thickness that is greater than 0.1 nm and less than 1 nm [supra]; 
[14] forming a third polysilicon layer 22 on a top surface of the second isolation oxide layer 21, the second isolation oxide layer 21 separating the second polysilicon layer 20 from the third polysilicon layer 22 [supra]; and 
[15] doping the third polysilicon layer [as taught by Fukushima, supra], 
[16] wherein the doped third polysilicon layer 22 is recrystallized into a third conductive silicon layer during the annealing [supra], and 
[17] the thickness of the second isolation oxide layer 21 is reduced until an electric connection established between the third conductive silicon layer 22 and the second conductive silicon layer 20 [supra].  

Claim 3 reads,
3. (Original) The method of claim 2, further comprising: 
[18] forming a third isolation oxide layer on a top surface of the third polysilicon layer, the third isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[19] forming a fourth polysilicon layer on a top surface of the third isolation oxide layer, the third isolation oxide layer separating the third polysilicon layer from the fourth polysilicon layer; and 
[20] doping the fourth polysilicon layer, 
[21] wherein the doped fourth polysilicon layer is recrystallized to a fourth conductive silicon layer during the annealing, and 
[22] the thickness of the third isolation oxide layer is reduced until an electric connection is established between the fourth conductive silicon layer and the third conductive silicon layer.  
As explained above under claim 12 and equally applicable here, while Huang does not show an additional layer of isolation oxide (“native oxide”) other than the two shown, i.e. 19 and 21, or an additional polysilicon layer other than the three shown, i.e. 18, 20, and 22, Huang states that “Formation of alternating native silicon oxide and polysilicon layers can be repeated as needed to produce native oxide layer 21 and polysilicon layer 22” (col. 3, lines 16-18).  Therefore, Huang does not limit the number of polysilicon layers and intervening native oxide layers.  As such, the addition of a third isolation oxide and a fourth layer of polysilicon on the third polysilicon layer 22 would amount to obvious duplication of parts at the suggestion of Huang to use the number of layers “as needed” (id.).  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it is incumbent upon Applicant to provide evidence that the addition of a third isolation oxide and fourth layer of polysilicon layer produce a new or unexpected result relative to the three-polysilicon-layer structure disclosed in Huang.

With regard to claim 4, Huang in view of Lin, modified to use the conventional photolithography processing taught in Yang, as explained under claim 1 above, further teaches
4. (Previously Presented) The method of claim 1 
wherein 
[1] the side surfaces of the first gate conductive silicon layer 18 [of Huang] comprise a first side surface facing the source region and a second side surface facing the drain region [because the source and drain region 16/26/28 are formed before the gate electrode is formed as taught in Lin], and 
[2] the side surfaces of the second gate conductive silicon layer 20 [of Huang] comprise a third side surface facing the source region and a fourth side surface facing the drain region [because the source and drain region 16/26/28 are formed before the gate electrode is formed as taught in Lin].  

With regard to claims 5 and 9, 
5. (Original) The method of claim 1, wherein the first polysilicon layer 18 and the second polysilicon layer 20 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
9. (Previously Presented) The method of claim 1, wherein the first conductive silicon layer 18 and the second conductive silicon layer 20 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
See discussion under claims 14 and 15 above, which applies equally here. 

With regard to claim 7, Huang in view of Fukushima further teaches,
7. (Original) The method of claim 1, wherein the first polysilicon layer 18 and second polysilicon layer 20 are doped by an ion implantation process [as taught by Fukushima: e.g. ¶¶ 44, 66-72; Figs. 2D, 6B, 6C].  

With regard to claim 8, Huang further discloses,
8. (Original) The method of claim 1, wherein the first isolation oxide layer 19 is formed of a material comprising silicon dioxide [Huang: col. 3, line 6 and lines 25-26].  

Claim 17 reads,
17. (Currently Amended) The method of claim 1, wherein the first polysilicon layer and second polysilicon layer are doped by an ion implantation process.
See discussion under claim 18, above, which is incorporated herein by reference, for the reasons for forming the source/drain regions in Huang by ion implantation, as taught in Fukushima, with the exception that, because this is a method claim, the process of ion implantation has patentable weight.

Claim 19 reads,
19. (Previously Presented) The method of claim 1, 
[1] wherein doping the first polysilicon layer and second polysilicon layer comprises: doping the first polysilicon layer and second polysilicon layer with phosphorus, and 
[2a] wherein annealing the pre-gate structure comprises: 
[2b] annealing the pre-gate structure, 
[2c] wherein the transistor gate is an n-type transistor.  
See discussion under claim 20, above, which is incorporated herein by reference, for the reasons for implanting phosphorus into the polysilicon layers of Huang, as taught in Fukushima.

E. Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin, Fukushima, and Yang, as applied to claim 1 above, and further in view of Lee.
Claim 3 reads,
3. (Original) The method of claim 2, further comprising: 
[18] forming a third isolation oxide layer on a top surface of the third polysilicon layer, the third isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[19] forming a fourth polysilicon layer on a top surface of the third isolation oxide layer, the third isolation oxide layer separating the third polysilicon layer from the fourth polysilicon layer; and 
[20] doping the fourth polysilicon layer, 
[21] wherein the doped fourth polysilicon layer is recrystallized to a fourth conductive silicon layer during the annealing, and 
[22] the thickness of the third isolation oxide layer is reduced until an electric connection is established between the fourth conductive silicon layer and the third conductive silicon layer.  
The prior art of Huang in view of Lin, Fukushima, and Yang, as explained above, teaches each of the features of claim 1.  
As also explained above, Huang is believed to render the third isolation oxide layer and the fourth polysilicon layer obvious.  However, to the extent that Applicant were to provide evidence showing that the third isolation oxide layer and the fourth polysilicon layer produced an unexpected result over the three polysilicon layers and two isolation oxide layers of Huang, then this may be a difference between Huang and claim 3.
Lee, like Huang, discloses a transistor gate made from plural layers of polysilicon with interleaved isolation oxides layers.  Lee includes examples of (1) two polysilicon layers 520, 540 with one isolation oxide 530 (Lee: Fig. 2E, 5D; ¶¶ 52-56), (2) three polysilicon layers 310a, 310b, 310c separate by two isolation oxide layers 320a, 320b (Lee: Fig. 3; ¶¶ 40-42) and (3) four polysilicon layers 610a, 610b, 610c, 610d separated by three isolation oxide layer 620a, 620b, 620c (Lee: Fig. 6; ¶¶ 57-59).  Thus, Lee proves that using a fourth layer of polysilicon versus two or three is merely duplication of parts and a matter of design choice. 
Also like Huang, Lee patterns the polysilicon layers to form the gate electrode after all of the layers are formed (Lee: Figs. 4, 5A-5D).  Like Fukushima, Lee dopes the polysilicon layers by implantation prior to annealing (Lee: ¶ 20; Figs. 1, 4).  Also like Huang, Lee finds that dopant diffusion is impeded because the stacked layers of polysilicon control the grain size of the polysilicon to smaller than they would by comparison to a single layer of polysilicon thereby creating a long, tortuous path for dopant to follow (Lee: Fig. 7, ¶¶ 60-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the third isolation oxide and fourth layer of polysilicon on the polysilicon stack 18/20/22 in Huang because Lee proves that two, three, or four layers of polysilicon is known to be used for making a multi-layered polysilicon gate.  Again, see Harza (supra).  
This is all of the additional features of claim 3.

F. Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin, Fukushima, and Yang, as applied to claim 1 above, and further in view of US 2009/0023257 (“Ramamurthy”).
Claim 6 reads,
6. (Original) The method of claim 1, further comprising: 
[1] etching the gate oxide layer to form a gate oxide that exposes a portion of a top surface of the source region apart from the transistor gate and a portion of a top surface of the drain region apart from the transistor gate; and 
[2] forming lateral spacers adhering to side surfaces of the transistor gate, 
[3] wherein the lateral spacers cover the exposed portion of the top surface of the source region, the exposed portion of the top surface of the drain region, and exposed portions of a top surface of the gate oxide.  
The prior art of Huang in view of Lin, Fukushima, and Yang, as explained above, discloses each of the features of claim 1. 
Huang forms spacers 27 on the gate oxide layer 14 and—as explained above under claim 16—also forms spacers 32 meeting the meaning of the “third spacers” in the Instant Application. 
Huang does not etch the gate oxide layer 14 to expose a portion of each of the source and drain regions 16/26/28 apart from the transistor gate 14/18/20/22/24. 
Ramamurthy, like Huang, teaches a method of making a transistor 202 including a polysilicon gate conductor 204 (Ramamurthy: ¶ 18) on a gate oxide (shown beneath polysilicon gate conductor 204 in Fig. 2A) but not separately labeled.  As shown in Fig. 2A, the gate oxide has been etched to expose a portion of the top surface of the source 206 and drain 208 regions apart from the gate conductor 204 (Ramamurthy: ¶ 18).  Ramamurthy further forms first spacers (again, shown but not labeled in Fig. 2C) covering only the portion of the gate oxide exposed from the polysilicon gate conductor 204.  The gate oxide is removed from the surface of a portion the source 206 and drain 208 regions in order to form silicides to give reduced resistance contact to the source 206 and drain 208 regions (Ramamurthy: ¶ 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to etch the gate oxide 14 in Huang apart from the transistor gate 18/20/22/24 and, correspondingly, to form the first spacers 27 of Huang to cover the remaining portion of the gate oxide 14 still covering the portion of the source/drain regions 16/26/28, as taught in Ramamurthy at Fig. 2C, in order to form silicide regions to the source/drain regions which reduces contact resistance, as taught in Ramamurthy (at ¶ 27).  Therefore, Ramamurthy may be seen as an improvement to Huang in this regard.  
Thus Huang modified according to Ramamurthy teaches the features of claim 6 as follows:
6. (Original) The method of claim 1, further comprising: 
[1] etching the gate oxide layer 14 [of Huang] to form a gate oxide 14 that exposes a portion of a top surface of the source region 16/26/28 [of Huang] apart from the transistor gate and a portion of a top surface of the drain region 16/26/28 [of Huang] apart from the transistor gate 18/20/22/24 [of Huang] [as shown in Fig. 2A of Ramamurthy]; and 
[2] forming lateral spacers 27 [of Huang] adhering to side surfaces of the transistor gate 18/20/22/24 [of Huang] [as shown in Huang and in Ramamurthy], 
[3] wherein the lateral spacers 27, 32 [of Huang] cover the exposed portion of the top surface of the source region 16/26/28 [of Huang] [as shown in Ramamurthy], the exposed portion of the top surface of the drain region 16/26/28 [of Huang] [as shown in Ramamurthy], and exposed portions of a top surface of the gate oxide 14[of Huang].  



III. Response to Arguments
Applicant’s arguments filed 10/11/2021 have been considered but they are not fully persuasive. 
Applicant argues that the activation annealing of dopants implanted into the source/drain regions subsequent to the etching to form the polysilicon gate electrode in Huang would result in grain growth of the polysilicon crystals in the gate electrode, which would increase the surface roughness and, consequently, would not inherently have a surface roughness falling within the range claimed in each of claims 1 and 10 (Remarks: pp. 11-13 and 16-18).  However, this argument runs contrary to the evidence in the Instant Application.  In fact, this same increase in sidewall surface roughness of the polysilicon gate electrode would exist in at least one embodiment disclosed in the Instant Application, which states,
[0060] The source and drain regions may be doped with ions, either in step S100 or subsequent to the formation of the gate.
(Instant Specification: p. 10, ¶ 60; emphasis added)
Based on the disclosure in the Instant Application along with Applicant’s arguments above, then, the Instant Inventors must recognize (1) that activation annealing of the source/drain dopants would increase the surface roughness of the side surfaces of the polysilicon gate electrode, and, as a consequence (2) that said surface roughness of said side surfaces disclosed in the Instant Application and claimed in claims 1 and 10 must account for the process sequence in paragraph [0060], i.e. the source/drain regions are implanted and annealed “subsequent to the formation of the gate” electrode (id.); otherwise, the claims of the Instant Application claims would not be enabled.  Based on the evidence of record, then, even if the activation annealing of the source/drain dopants were significant enough to increase the surface roughness of the side surfaces of the polysilicon gate electrode, it still would fall within the claimed range.  Thus, Examiner respectfully submits that Applicant cannot reasonably argue that the activation annealing of dopants after the gate electrode is etched in Huang would result in a sidewall surface roughness of the polysilicon gate outside of the claimed range (claims 1 and 10), since the Instant Application explicitly includes the same sequence (Instant Specification at ¶ 60, supra). 

Applicant further argues that, in the Instant Application, the implantation of dopants into the polysilicon converts the polysilicon to an amorphous states, which is lacking in Huang (Remarks: p. 13, 2nd ¶).  First, the Instant Application nowhere indicates that the implantation is sufficient to amorphized the polysilicon.  Second, even if such amorphization occurs, the rejection of claim 10 over Huang in view of Fukushima, previously and currently, modifies Huang to include implantation of dopants into the polysilicon layers prior to annealing in order to form the electrically conductive gate.  Therefore, to whatever extent that the amorphization of the polysilicon contributes to the prevention of grain grown of the polysilicon and the resulting reduced surface roughness of the side surfaces of the gate electrode subsequently etched from the polysilicon layers would result in the combination of Huang in view of Fukushima.  As such, the inherency still exists and the burden of proof stands with Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Applicant further argues that Fukushima is deficient for doping the source/drain regions after the gate electrode is formed, just as in Huang (Remarks: paragraph bridging pp. 13-14).  Examiner respectfully disagrees that this alleged deficiency is relevant for the same reasons as explained above in detail with regard to Huang.  Again, the Instant Application included performing the source and drain doping into the source/drain regions after the gate electrode is formed (Instant Specification: p. 10, ¶ 60).

With regard to new claim 21, Applicant’s argues that the layer 12 cannot be the third spacer (Remarks: p. 15, 1st ¶).  However, Examiner finds that the third spacer layer is the combination of FOX 12 and ILD 32 in Huang, which meets all of the requirements of the claimed “third spacer” and meets the broadest reasonable interpretation consistent with the Instant Application for the reasons previously explained.  (See Non-Final Rejection mailed 8/30/2022 directed to the rejection of claim 6 at p. 28 et seq.).  As to the other features directed to the spacer, not specifically taught in Huang, new prior art reference, Chapman, is applied.  

As to the rejection of claims 1 and 17, Applicant relies on the same arguments as directed to claim 10 insofar as Huang and Fukushima are applied (Remarks: pp. 16-17), which have been addressed above. 
Applicant further notes that Brigham does not form the source/drain regions before forming the gate electrode.  Examiner agrees and apologizes for the oversight in finding layers 210 and 212 to be the source/drain regions when, in fact, Brigham indicates that they are isolation regions.  Currently Lin is applied for this teaching, and Applicant has not yet had an opportunity to address this new ground of rejection.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL to give Applicant the opportunity to respond to the new grounds of rejection that were not necessitated by the Amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814